DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/118,114 application filed on 12/10/2020.
Claims 1-9 are currently pending and have been fully considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 06/19/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810629010.X application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 simultaneously recites “a non-fullerene perylene diimide (PDI) electron acceptor is introduced into the photoactive layer” and “0-50% of non-fullerene DPI electron acceptor” that are contradictory because the latter limitation encompasses a scenario in which the amount of non-fullerene DPI electron acceptor in the photoactive layer is zero or the photoactive layer does not include any non-fullerene DPI electron acceptor.  Therefore, it is unclear from the limitation of current claim whether the claims require the non-fullerene DPI electron acceptor in the photoactive layer or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Am. Chem. Soc. 2016, 138, 10935-10944) in view of Benten et al. (Energy Environ. Sci. 2016, 9, 135-140).
Addressing claims 1 and 3-5, Li discloses all polymer solar cell (page 10938), comprising a substrate layer (page 10939, right paragraph), a transparent conductive cathode (ITO layer in page 10938), a cathode buffer layer (PEDOT:PSS), a photoactive layer (PTB7-TH:PNDI-tx or PTB7-TH:N2200), an anode buffer layer LiF and a metal anode (Al) successively from bottom to top, wherein the weight percentage composition of the photoactive layer is: 41.6-50% of polymer electron donor (PTB7-Th), 0-50% of polymer electron acceptor (PNDI-Tx or N2200 with the weight ratio between donor and acceptor as 1:1, which includes the claimed weight percentage of 50% donor and 50% acceptor) and 0-50% of non-fullerene PDI electron acceptor (the photoactive layer of Li does not include any non-fullerene PDI electron acceptor, which meets the limitation of 0% of non-fullerene PDI electron acceptor).
With regard to the limitations “a non-fullerene perylene diimide (PDI) electron acceptor is introduced into the photoactive layer” and “the non-fullerene PDI electron acceptor is a compound containing … terephthalaldehyde and acetic acid in ethanol for 24-30 h to obtain 2PDINB”, the limitations do not structurally differentiate the claimed photoactive layer from that of Li because the photoactive layer of current claims do not require the presence of the claimed non-fullerene PDI electron acceptor.

Li is silent regarding the claimed ternary polymer solar cell because the photoactive layer only contains two polymers.

Benten discloses ternary polymer solar cell with a photoactive layer comprising the PTB7-Th donor and N2200 acceptor materials formed on DEDOT:PSS-coated ITO substrate (page 136) similarly to that of Li.  Benten further discloses adding PCDTBT polymer to the all polymer photoactive layer in order to increase the photoelectric conversion efficiency and EQEs at visible wavelengths (Conclusions section).  Benten further discloses the weight ratio of PTB7-Th donor and N2200 acceptor is 1:1 and the weight percentage of PCDTBT ranging from 0 to 30 wt% (page 136).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photoactive layer of Li with the PCDTBT material of Benten in order to form the ternary polymer material with increased photoelectric conversion efficiency and EQEs at visible wavelengths (Benten, Conclusions section).  Furthermore, one would have arrived at the claimed weight percentage and weight percentage of the donor and acceptor in the photoactive layer when perform routine experimentation with the weight percentages of the donor, the acceptor and PCDTBT materials in the photoactive layer within the weight percentage ranges disclosed by Benten in order to optimize the photoelectric conversion efficiency and EQEs at visible wavelengths.

Regarding claim 2, the limitation of current claim does not structurally differentiate the claimed solar cell from that of the prior art because the limitation is drawn to the process of making the 2PDINB material that is not required by current claim.

Addressing claim 9, Li discloses the transparent cathode is ITO, which is the same transparent cathode material of current application; therefore, the ITO transparent cathode of Li has all of the associated properties as that of current application including the properties recited in claim 9.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Am. Chem. Soc. 2016, 138, 10935-10944) in view of Benten et al. (Energy Environ. Sci. 2016, 9, 135-140) as applied to claims 1-5 and 9 above, and further in view of Yang et al. (US 2014/0084266).  Further evidence is provided by Ong et al. (US 2018/0057428).
Addressing claim 6, Li discloses LiF as the structural equivalence to the claimed anode buffer that has hole transport capacity according to the evidence in paragraph [0036] of Ong.

Li is silent regarding the claimed anode buffer material and thickness.

Yang discloses buffer layer for organic solar cell; wherein, the buffer material includes LiF or MoO3 [0051].  Furthermore, the thickness is between 30 nm and 51 nm [0036] that falls within the claimed thickness range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Li by substituting the known LiF hole transport material with the known MoO3 hole transport material with the thickness disclosed by Yang in order to obtain the predictable result of facilitating charge transferring medium between the photoactive layer and the anode contact (Rationale B, KSR decision, MPEP 2143; paragraph [0033] of Yang).

Addressing claim 7, Li discloses PEDOT:PSS as the structural equivalence to the claimed cathode buffer layer having electron transport capacity according to the evidence in paragraph [0036] of Ong.

Li is silent regarding the claimed cathode buffer material of current claim.


Yang discloses buffer layer for organic solar cell; wherein, the buffer material includes PEDOT:PSS, similarly to that of Li, and ZnO or TiO2 [0051].  Furthermore, the thickness is between 30 nm and 51 nm [0036] that falls within the claimed thickness range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Li by substituting the known PEDOT:PSS electron transport material with the known ZnO or TiO2 electron transport material with the thickness disclosed by Yang in order to obtain the predictable result of facilitating charge transferring medium between the photoactive layer and the cathode contact (Rationale B, KSR decision, MPEP 2143; paragraph [0033] of Yang).

Addressing claim 8, Li discloses the metal anode is aluminum and the cathode is made of ITO substrate.  However, Li is silent regarding the substrate is glass or the claimed transparent polymer.

Yang discloses glass substrate as support for the ITO layer [0084].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Li with the glass substrate disclosed by Yang in order to support the ITO layer while ensuring the light transparency requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/14/2022